
	

113 S324 IS: Puerto Rico Medicare Part B Equity Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 324
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of the title XVIII of the Social Security
		  Act to apply deemed enrollment to residents of Puerto Rico and to provide a
		  special enrollment period and a reduction in the late enrollment penalties for
		  certain residents of Puerto Rico.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Medicare Part B Equity Act
			 of 2013.
		2.Application of
			 part B deemed enrollment process to residents of Puerto Rico; special
			 enrollment period and limit on late enrollment penalties
			(a)Application of
			 part B deemed enrollment process to residents of Puerto RicoSection 1837(f)(3) of the Social Security
			 Act (42 U.S.C. 1395p(f)(3)) is amended by striking , exclusive of Puerto
			 Rico.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 individuals whose initial enrollment period under section 1837(d) of the Social
			 Security Act begins on or after the first day of the effective month, specified
			 by the Secretary of Health and Human Services under section 1839(j)(1)(C) of
			 such Act, as added by subsection (c)(2).
			(c)Transition
			 providing special enrollment period and limit on late enrollment penalties for
			 certain Medicare beneficiariesSection 1839 of the Social Security Act (42
			 U.S.C. 1395r) is amended—
				(1)in the first sentence of subsection (b), by
			 inserting subject to section 1839(j)(2), after subsection
			 (i)(4) or (l) of section 1837,; and
				(2)by adding at the
			 end the following new subsection:
					
						(j)Special rules
				for certain residents of Puerto Rico
							(1)Special
				enrollment period, coverage period for residents who are eligible but not
				enrolled
								(A)In
				generalIn the case of a transition individual (as defined in
				paragraph (3)) who is not enrolled under this part as of the day before the
				first day of the effective month (as defined in subparagraph (C)), the
				Secretary shall provide for a special enrollment period under section 1837 of 7
				months beginning with such effective month during which the individual may be
				enrolled under this part.
								(B)Coverage
				periodIn the case of such an individual who enrolls during such
				special enrollment period, the coverage period under section 1838 shall begin
				on the first day of the second month after the month in which the individual
				enrolls.
								(C)Effective month
				definedIn this section, the term effective month
				means a month, not earlier than October 2014 and not later than January 2015,
				specified by the Secretary.
								(2)Reduction in
				late enrollment penalties for current enrollees and individuals enrolling
				during transition
								(A)In
				generalIn the case of a transition individual who is enrolled
				under this part as of the day before the first day of the effective month or
				who enrolls under this part on or after the date of the enactment of this
				subsection but before the end of the special enrollment period under paragraph
				(1)(A), the amount of the late enrollment penalty imposed under section 1839(b)
				shall be recalculated by reducing the penalty to 15 percent of the penalty
				otherwise established.
								(B)ApplicationSubparagraph (A) shall be applied in the
				case of a transition individual who—
									(i)is
				enrolled under this part as of the month before the effective month, for
				premiums for months beginning with such effective month; or
									(ii)enrolls under
				this part on or after the date of the enactment of this Act and before the end
				of the special enrollment period under paragraph (1)(A), for premiums for
				months during the coverage period under this part which occur during or after
				the effective month.
									(C)Loss of
				reduction if individual terminates enrollmentSubparagraph (A)
				shall not apply to a transition individual if the individual terminates
				enrollment under this part after the end of the special enrollment period under
				paragraph (1).
								(3)Transition
				individual definedIn this
				section, the term transition individual means an individual who
				resides in Puerto Rico and who would have been deemed enrolled under this part
				pursuant to section 1837(f) before the first day of the effective month but for
				the fact that the individual was a resident of Puerto Rico, regardless of
				whether the individual is enrolled under this part as of such first
				day.
							.
				
